Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a Continuation of U.S. Application 15/742,705, abandoned, which is a national stage of PCT/JP2016/070110, filed 7/7/2016, claiming priority to JP2015-137968, filed 7/9/2015.
Status
Claims 1-6 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease involving increased intraocular pressure, does not reasonably provide enablement either for a method of preventing such a disease or for a method of treating a disease involving intraocular pressure in the range of 25 – 100 mm Hg.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The examples in the instant specification show that administration of the compound isopropyl 5(6-{[4-(pyrazol-1-yl)benzyl] (pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino) acetate or a salt thereof is effective at reducing elevated intraocular pressure. However, there are no data to support the notion that this compound can prevent a disease in which the intraocular pressure is 25 – 100 mm Hg. “greatly elevated intraocular pressure.”
The only data presented involve reduction of intraocular pressure in ocular hypertensive monkeys. There are no data to support an assertion concerning maintenance of normal intraocular pressure or prevention of elevation of intraocular pressure. There is no guidance or direction and no working examples of prevention of elevation of intraocular pressure.
Therefore, in order to practice the full scope of this invention, a skilled artisan would be required first to conduct the most basic proof-of-concept type of experiments to establish prevention of greatly elevated intraocular pressure and then to determine, starting with no assistance from the instant specification, the appropriate dosage regiment for any case of a subject at risk for elevated intraocular pressure. The enablement prong of 35 U.S.C. §112(a) requires a patent specification to teach a skilled artisan to make and use (not make and test extensively) the full scope of the claimed invention without undue experimentation. For prevention of “greatly elevated intraocular pressure” an undue amount of experimentation is required.
Moreover, the experiment described in the specification does not document the starting or baseline elevated intraocular pressure of the subjects. Thus, there is no experimental evidence that establishes that the compound is effective in reducing intraocular pressures in the range 
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 3 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms recited in this claim are contradictory. Claim 3 recites that the amount of the agent administered is “0.001 to 0.03% w/v.” This does not make sense because “0.001 to 0.03% w/v” is a measure of concentration, not of amount. The claim does not make sense as written. Possibly some language referring to a volume amount was omitted by typographical error.
Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. §103 as unpatentable over U.S. 8,685,986 to Hagihara, M. et al., of record in the parent application.  Hagihara ‘986 teaches that glaucoma is characterized by increased intraocular pressure, teaches compositions, including ophthalmic solutions, comprising isopropyl (6-{[4-(pyrazol-1- yl)benzyl](pyridin-3ylsulfonyl)aminomethyl} pyridin-2-ylamino) acetate, and further teaches (col. 2, lines 61-62) that this compound is effective in reducing ocular pressure and in treating glaucoma, a disease involving increased intraocular pressure. Hagihara ‘986 does not teach either subtypes of glaucoma, such as primary angle closure glaucoma and secondary angle closure glaucoma, nor does Hagihara ‘986 teach what particular intraocular pressure or degree of elevated intraocular pressure is reduced by instillation of solutions of the compound in question. There is no reason to presume any limits on the degree of elevated intraocular pressure encompassed by the disclosure of Hagihara ‘986. Therefore, that disclosure encompasses treatment of “greatly elevated intraocular pressure” and “intraocular pressure in a range from 25 to 100 mm Hg,” as instantly claimed.
Thus, the teaching of Hagihara ‘986 that the instantly claimed compound is effective at lowering intraocular pressure makes it obvious to a skilled clinician to employ that compound to treat a disorder involving intraocular pressure in the range of 25 – 100 mm Hg.
Furthermore, as noted above, the recitation in claim 1 of intraocular pressure in the range 25 to 100 mm Hg is not supported by experimental data and appears to be speculative or prophetic. An intended or speculative or prophetic range of pressure is insufficient to distinguish the instant claims from Hagihara ‘986. Similarly, pertaining to claim 6, the specification does not provide any data to support treatment of elevated intraocular pressure that is the result of inflammation. Here too, an intended or speculative or prophetic subset of the disorder does not distinguish the instant claims from Hagihara ‘986.
Pertaining to claim 3, if this claim is intended to recite that the concentration of the compound is 0.001 to 0.03 % w/v:  At col 141 lines 2-3, Hagihara ‘986 discloses compositions comprising 0.005% and 0.025% w/v, and at col 99, line 66 – col 100, line 3, Hagihara ‘986 discloses a method of use to treat glaucoma comprising instillation via drops of a solution comprising the compound at a concentration between 0.0001 – 1% w/v.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 6 are also rejected on grounds of nonstatutory double patenting as unpatentable over claims 11-15 of U.S. Patent No.9,339,496. Although the claims at issue are not 
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622